R. W. WALKER, J.
Section 3257 of the Code' ¿riácts, that “any person, who willfully interrupts or disturbs any assemblage of people met for religious worship, by noise, profane discourse, rude or indecent behavior, or by any other act at or near the place of worship,‘must, on conviction, be fined not less than twenty, or;moi’e than two hundred dollars, and may be imprisoned not ,more!..tban six months,”
In Tennessee, the statute on this -subject jjroitided, that “if any person shall interrupt a'congregation assembled for the purpose of worshipping -.the Deity, such person shall be dealt with as a rioter afocommon law.*’ On the *226trial of an indictment founded on the .act just cited, it was proved that, after the services were over, and the congregation had been dismissed, and begun to leave, some being still in the church, some in the church-yard, and others left for-home, the defendants, with others, excited and disturbed tie congregation, ,by cursing, swearing, fighting, &c., there then being present a good many ladies and gentlemen. Upon these facts, the defendants asked the court to charge, that if the worship had closed, and the congregation had been dismissed, and bad begun, to disperse, part having left the ground at .the time- the disturbance occurred, then the defendants could not be convicted. This the court refused, but charged the jury, that if the worship had ceased, . and, the congregation bad been dismissed, then, unless-a reasonable time «bad elapsed for the dispersion of the. congregation .after-,such dismission, the defendants would be guilty, if they «did acts- calculated to disturb those on the ground. . On appeal to the supreme court, it was decided,-.that "there was hoc error in the rulings of the circuit: judge; the-court holding, that the act not only protects .from disturbance a congregation while actually engaged in worship, but extends its protection also to all co.ngregations.which bad assembled for the purpose of worshipping; and that this protection continues, from the time the congregation-so assembles, until it disperses and ceases to be a congregation. — Williams v. The State, 3 Sneed, 313.
This decision, which we readily adopt as a correct construction of our own statute, is precisely in point in the present case, and shows that the court did not err in refusing the charge asked by the defendant.
The language of the Virginia act on the same subject is: “If any person shall, on purpose, maliciously, or contemptuously, disquiet or distui’b any congregation assembled in any church, meeting-house, or other place of religious worship,” &c. And it has been held in that State, that the statute is applicable, not only to disturbances made while the religious services are progressing, but also to disturbances made while the congregation is assembled for *227Worship, though it Re at might, oo -a Methodist 'campground, after the services are over for the day, and the worshippers are retired to rest. — Commonwealth v. Jones, 3 Grattan, 264.
Judgment affirmed. ■
Stoke, J., not sitting.